DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-2 and 4-11 are currently pending. Claim 1-2 and 4-10 are elected by original presentation and claim 11 is withdrawn as is indicated below. Claims 1-2 and 4-10 are currently under examination. This office action is in response to the amendment filed on 03/18/2022. 
Election/Restrictions
3.	Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim is drawn to a formed body comprising obtained by applying and curing the adhesive composition of claim 1, which has an intermediate product to final product relationship with the adhesive composition of claim 1 as the adhesive composition of claim is no longer present after the curing reaction and as such the Claim 1 and claim 11 are drawn to different products having different chemical structures. Additionally the adhesive composition of claim 1 is taught by the reference of Kawahara (US 4,308,014) as is indicated in the rejections provided below. As such there is no special technical feature among the claims and so no unity among the claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
4.	Concerning claim 1 the claim recites “An adhesive composition” which is given the broadest reasonable interpretation of a composition that comprises adhesive properties. 
Concerning claim 1 the claim recites
the polymer is obtained by polymerizing:
i)one or more compounds represented by formula (I) or 
ii)above compound i) and 
a methacrylate compound other than above compound i)
an aromatic vinyl compound, 
ethylene, or propylene
the indication of  polymerizing i) or ii) is given its broadest reasonable interpretation of that the polymerization must include one or more compounds represented by formula (I) (or the other additional components for ii)) but can have other monomers present and can have additional steps present in the polymerizing process, or in other words that the polymerization must comprise the indicated components but need not consist of the indicated components .
Concerning claim 5 the claim recites “the adhesive composition is an adhesive composition to be applied on a plastic substrate” which is interpreted as being an intended use of the adhesive composition, and as such prior art would only have to be capable of being “applied on a plastic substrate” in order to meet the claimed limitations. This holds for the dependent claims of 6-7 which indicate more specific types of plastic substrates. 
Concerning claim 8 and 10 the claims indicate that “the adhesive composition” is a coating agent or an adhesive. This is interpreted as an intended use of the adhesive composition only have to be capable of being used for the indicated application in order to meet the claimed limitations.
Concerning claim 9 the claim indicates that the adhesive composition is a primer. This is interpreted as an intended use of the adhesive composition only have to be capable of being used for the indicated application in order to meet the claimed limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “above compound i)”  in two locations which renders the claim indefinite as there is no antecedent basis for a compound i).  There is antecedent basis for one or more compound represented by formula (I). 
Claim 1 also indicates “a (meth)acrylate compound other than above compound i)” which renders the claim indefinite as the compound of formula (I) is a (meth)acrylamide not a (meth)acrylate and so it is unclear what is being described in the claimed limitation. 
Concerning claims 2 and 4-10 the claims are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara (US 4,308,014).
Concerning claims 1-2 Kawahara teaches bonding compositions (abstract) and teaches that compounds that can be used includes (column 7 lines 10-15)

    PNG
    media_image1.png
    96
    217
    media_image1.png
    Greyscale

Which corresponds to the claimed polymerizable compound represented by formula (I) when Y is methacryloyl, Ar is a phenyl group (an unsubstituted C6 aryl group) and R is a substituted C1 alkyl group which is substituted with a carboxyl group. Kawahara teaches an example includes N-acryloyl-N-phenyl glycine which is indicated to have the structure compound 24 which is indicated above (column 17 Table 1 example 12).  This differs from the structure compound 24 in that it uses an acryloyl group instead of a methacryloyl group however both the methacryloyl and the acryloyl group would meet the claimed structure of the compound of formula (I)
Kawahara further teaches that the example which includes N-acryloyl-N-phenyl glycine indicated above, with additional compounds of DEPT BPO and BHT (column 17 Table 1 example 12). DEPT is indicated to be N,N-bis hydroxyethyl-methylaniline which is an activator, BPO is indicated to be benzoyl peroxide which is a peroxide catalyst. And BHT is indicated to be 2,5,di-tertiarybutyl-4-phenol which is a storage stabilizer (column 16 lines 1-10) and these components are indicated to be mixed together between sheets of cover glass until the cover glass stays immobilized (column 16 lines 10-30) indicating that polymerization of the monomer occurs from the reaction of the benzoyl peroxide and the monomer. Since this is the only monomer present in this composition this would result in a homopolymer of the indicated compound which meets the claimed structure, and would meat the claimed indication that the polymer is obtained by polymerizing one or more compounds represented by formula (I). As this polymer composition is indicated to be a bonding composition (column 15 lines 45-55) it would be considered to be an adhesive composition and as such would meet the claimed limitations. 
Concerning claim 4 Kawahara further teaches that the composition indicated in the discussion of claim 1 above is used in a test method where a tooth was coated with the bonding composition and then a curable resin and inorganic filler based composite resin was placed on the surface of the tooth and an acryl square rod was pressed against the tooth enamel from above, and the entire structure spent 24 hours immersed in water after which the bonding strength was determined by pulled apart both ends of the acryl square rod of the specimen(column 15 lines 1-15 and column 16 lines 30-35).  The curable resin composition which is indicated to be placed over the bonding composition is indicated to include a Bis-GMA and triethyleneglycol dimethacrylate (column 16 lines 30-55) both of which would be polymerizable compounds other than the polymerizable compound represented by formula (I). This indicates that the composition of the bonding composition indicated in the discussion of claim 1 and the curable resin, would together be considered to be an adhesive composition bonding to the tooth. As such this adhesive composition would include the polymer indicated in the discussion of claim 1 and polymerizable compounds other than the polymerizable compound represented by formula (I) and would therefor meet the claimed limitations. 
Concerning claims 5-7 Kawahara teaches the composition as is indicated above. Kawahara does not particularly indicate that the composition can be used for plastic substrates or the plastic substrates can be a polyolefin or cycloolefin resin substrate
However the claim as is currently drafted does not indicate that the plastic substrate is present but only that the composition is “to be applied to a plastic substrate” which is interpreted as an intended use of the composition. 
As is indicated above Kawahara teaches an adhesive composition having the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Kawahara includes the claimed components in the claimed amounts, this composition would be capable of being applied to the indicated plastic substrates and would therefor meet the limitations of the claims. 
Concerning claim 8 and 10 Kawahara further teaches that the composition indicated in the discussion of claim 1 above is used in a test method where a tooth was coated with the bonding composition and then a curable resin and inorganic filler based composite resin was placed on the surface of the tooth and after spending 24 hours immersed in water the bonding strength was determined. (column 15 lines 1-15 and column 16 lines 30-35).  This indicates that the bonding composition caused the bonding of the tooth to the curable resin composition thereby indicating that the bonding composition of the example indicated in the discussion of claim 1 would be a coating agent and an adhesive. 
Concerning claim 9 Kawahara further teaches that the composition indicated in the discussion of claim 1 above is used in a test method where a tooth was coated with the bonding composition and then a curable resin and inorganic filler based composite resin was placed on the surface of the tooth and after spending 24 hours immersed in water the bonding strength was determined. (column 15 lines 1-15 and column 16 lines 30-35).  This indicates that the bonding composition coated on the tooth in order to provide improved adhesion which would make the bonding composition a primer. 
Alternatively, Kawahara teaches the claimed adhesive composition which is a coating agent and which has the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Kawahara include the claimed components in the claimed amounts and is indicated to be useful in bonding components together, therefor this composition would be capable of being used as a primer and as such would be considered a primer and would therefor meet the limitations of the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 4,659,784).
Concerning claim 1, 3 and 10 Chung teaches a block copolymer containing N,N disubstitued acrylamides which are used as thermoplastic elastomer adhesives (abstract). 
The N,N substituted acrylamides are indicate to be selected from a group of acrylamides indicating 8 specific acrylamides which include N-methyl-N-Phenyl acrylamide (column 2 lines 10-20) which fits the claimed structure of formula (I) where  Y is acryloyl, Ar is phenyl (an unsubstituted C6 aryl group) and R is methyl (an unsubstituted C1 alkyl group).  
It should be noted that the claimed indication of “the polymer is obtained by polymerizing i) one or more compounds represented by formula (I)” is given its broadest reasonable interpretation of that the polymerization must include one or more compounds represented by formula (I) but can have other monomers present and can have additional steps present in the polymerizing process. As such the polymerization indicated by Chung would meet the claimed limitation step of polymerizing one or more compounds represented by formula (I) when the indicated N-methyl-N-phenyl acrylamide having the formula (I) is polymerized. 
Chung indicates that if the polymer is an adhesive can be controlled by the amount of a diene monomer present in the copolymer (column 6 lines 1-5)
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer structure in a polymer for an adhesive composition which is an adhesive because Chung teaches that monomers having the indicated structure can be used to make a polymer which is indicated to be an adhesive. 
Concerning claims 5-7 Chung does not specifically teach that the adhesive is an adhesive composition to be applied on a plastic substrate. 
However as is indicated above Chung does teach the claimed adhesive structure having the claimed monomer units and that the polymer can be used as an adhesive. The particular components which can be adhered to result from the structure of the monomer units in the polymer, and as is indicated above Chung teaches the claimed monomer units in the claimed amounts. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As such the adhesive composition of Chung would be considered “to be applied on” the indicated plastic polyolefin or cycloolefin resin substrates as it is capable of being applied to these substrates. 
Concerning claim 8 Chung does not specifically teach that the adhesive composition is a coating agent. 
Chung does however teach that exemplary compositions are used to make a cast film (column 3 lines 50-60, column 4 lines 50-60, column 5 lines 20-30 and 50-60)  which would indicate to one of ordinary skill in the art that the polymers of Chung could be coated on a substrate as casting is a well known coating technique.  As such the adhesive composition of Chung would be considered to be a coating agent. 
Concerning claim 9 Chung does not specifically teach that the adhesive composition is a primer. 
However a primer is a coating composition which is indented to be coated by another coating composition. 
The adhesive properties of the composition of Chung would alow for coating to easily adhere to a coating of Chung because the adhesion of the polymer of Chung would act to keep the additional coating attached to the polymer of Chung.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As such the adhesive composition of Chung would be considered to be a primer as it is capable of being coated by another coating composition.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-2, 5-10  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/280931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Concerning claim 1 the reference application teaches an adhesive composition comprising a polymer having a repeating units derived from a polymerizable compound of a formula of 

    PNG
    media_image2.png
    175
    354
    media_image2.png
    Greyscale

Where X1 and X2 are each independently C7 to C20 alkyl or alkoxy groups, n is 0 or 1, Z1 and Z2 each independently are a single bond or a c1-C3 alkylene group R is an organic group or a halogeno group m1 and m2 are from 0 to 4 and Y is a polymerizable functional group (claim 1). This corresponds to the claimed adhesive composition where Ar is a substituted C6 aryl group and R is a substituted C6 aryl group. the reference application further indicates that Y is an acryloyl or methacryloyl group (claim 3).  This indicates that the polymer will be made by polymerizing the indicated compound and as the indicated compound can have the structure of the claimed formula (I) would correspond to the claimed limitation of polymerizing one or more compounds having the formula (I). 
Concerning claim 2 the reference application further indicates that the polymer is a homopolymer (claim2). 
Concerning claim 5 the reference application further indicates that the adhesive composition is an adhesive composition for a plastic substrate (claim 5)
Concerning claim 6 the reference application further indicates that the plastic substrate can be a polyolefin resin (claims 6). 
Concerning claim 7 the reference application does not specifically indicate that the adhesive composition is an adhesive composition for a cycloolefin resin. However as is indicated above the reference application indicates the claimed adhesive composition having the claimed components in the claimed amounts. As such the adhesive composition of the reference application would be capable of being for a cycloolefin resin and as such would meet the claimed limitations. 
Concerning claim 8-9 the reference application further indicates that the adhesive composition is a coating agent (claim 8) that can be a primer (claim 9). 
Concerning claim 10 the reference application further teaches that the adhesive composition is an adhesive (claim 10). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
9.	Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant argues that regarding the rejection of Chung that the polymer is obtained by polymerizing:
i)one or more compound represented by formula (I) or 
ii)above compound i) and 
a methacrylate compound other than above compound i)
an aromatic vinyl compound, 
ethylene, or propylene
and that Chung does not describe a polymer having a structure that would be obtained by polymerizing these compounds. Instead Chung teaches an A-B-A block copolymer in which B block is a polymer of 1,3-butadiene, isoprene or a mixture thereof. Accordingly Chung does not teach or suggest the recited polymer structure. 
This argument is not found to be persuasive as Chung teaches copolymers containing N,N disubstituted acrylamides in the A block (abstract) which can be a monomer of N-methyl-N-phenyl acrylamide (column 2 lines  10-20) where the A block is indicated to includes additional monomers such as styrene vinyl toluene tertiary butyl styrene and mixtures thereof (column 1 lines 50-68) which are all vinyl aromatic monomers. The polymers are indicated to be made by polymerizing the disubstituted acrylamide monomers (column 2 lines 50-68). This polymerization process would correspond to the indicated  process i) when N-methyl-N-phenyl acrylamide  is used as the disubstituted acrylamide monomer as the process is a polymerization of the compound of formula (I). Alternatively the polymerizing of the A block can be considered to be a polymerizing the compound i) with an aromatic vinyl compound due to the presence of a aromatic vinyl monomers is the A block. 
It should be noted that the claimed indication of  polymerizing i) or ii) is given its broadest reasonable interpretation of that the polymerization must include one or more compounds represented by formula (I) but can have other monomers present and can have additional steps present in the polymerizing process, or in other words that the polymerization must comprise the indicated components but need not consist of the indicated components . As such the polymerization indicated by Chung would meet the claimed limitation step of polymerizing one or more compounds represented by formula (I) when the indicated N-methyl-N-phenyl acrylamide having the formula (I) is polymerized. 
As such the rejection is maintained. 

Conclusion
10.	 Claims 1-2 and 4-10 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763